O’Connell, Judge,
specially concurring:
Trade Digests included in the Summary of Tariff Information constitute material of which the court may take judicial notice. The fact that the Summary was not issued to the public until after the signing of the trade agreement is not of controlling importance because, in general, the essential information contained therein was before those responsible for fixing the rates of duty during their actual determination. United States v. Good Neighbor Imports, Inc., 33 C. C. P. A. (Customs) 91, C. A. D. 321. Where it appears, however, as in the case at bar, that the essential information relied upon was not included in the digests, and was not before the negotiators of the Trade Agreement, either explicitly or inferentially, as the Chief Judge points out, the majority of the Customs Court had no basis for its judgment in the court below.